 

Exhibit 10.85

logo [g2014031017063104127.jpg]

 

 

 

 

 

2929 Seventh Street, Suite 100

Berkeley, California   94710

 

Hand Delivered

July 11, 2013

Rob Janssen, MD

Dear Rob:

Congratulations on your promotion to Vice President and Chief Medical
Officer.  Your new compensation package will be:

 

 

 

 

 

Effective July 9, 2013

 

 

 

New

Current

 

 

 

 

 

 

 

Base Salary

Any salary increase you may be eligible to receive in January 2014 will be
pro-rated based on your mid-year 2013 salary increase.

$350,000

($14,583.33 per pay period)

Breakdown:

•  $10,918 (or 4% merit)

•  $16,132 (or 5.9% promo)

    $27,050

$300,000

($12,500 per pay period)

 

 

 

 

 

 

 

 

Target Annual Bonus

Your 2013 target bonus will be pro-rated based on the change in your salary
mid-year.  This means your target bonus from January 1 through June 30, 2013
will be based on 40% of your previous salary - $300,000.  The target bonus from
July 1 through December 31, 2013, will be based on 50% of your current salary of
$350,000.

50% or $175,000

Weight Distribution is:

Corporate 50%

Individual 50%

40% or $120,000

Weight Distribution was:

Corporate 40%

Individual 50%

 

 

 

 

 

 

 

Total Target Cash Compensation

$525,000

$420,000

 

 

 

 

 

 

 

Performance-Based Equity Grant

150,000 restricted stock units (RSU)

 

 

 

 

 

Your RSU is subject to all of the terms and conditions set forth in the 2011
Equity Plan and shall vest as follows:

·

50,000 shares shall vest upon submission of the safety study data in support of
the CRL.  

·

100,000 shall vest upon approval of HEPLISAV.  

The Board and the Administrator of the Plan shall have full power and authority
to interpret or modify the above vesting terms in their discretion.

Phone: 510-848-5100    Toll-free: 877-848-5100    Fax:
510-848-1327    www.dynavax.com

--------------------------------------------------------------------------------

 

 

logo [g2014031017063151028.jpg]

 

 

 

 

 

2929 Seventh Street, Suite 100

Berkeley, California   94710

 

Your award is subject to the terms of the Dynavax 2011 Incentive Stock Option
Plan.  You will receive the restricted stock unit agreement in the next few
weeks.

The at-will employment terms of your offer letter dated March 19, 2010 and your
current management continuity and severance agreement remains the same.  

Rob, I look forward to working with you in ensuring Dynavax’s success today and
in the future.  If you have any questions regarding the terms of your
compensation, see Cecilia Vitug.   Please sign and return one copy of this
letter to Cecilia.

 

Sincerely,

 

/s/ Eddie Gray

Eddie Gray

Chief Executive Officer

 

Acknowledgement:

 

/s/ Rob Janssen     July 12, 2013

Rob Janssen/Date

 

 